Citation Nr: 1046805	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  04-37 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the benefits sought on appeal.

In an October 2007 decision, the Board denied the Veteran's 
claim.  The Veteran appealed the Board decision to the United 
States Court of Appeals for Veterans Claims.  Pursuant to a Joint 
Motion for Partial Remand, in a December 2008 Order, the Court 
remanded the Veteran's claim for readjudication in accordance 
with the Joint Motion for Partial Remand.  In May 2009 and August 
2010, the Board remanded the claim for additional development.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claim requires additional development.

It appears that additional records should be obtained.  The 
Veteran submitted statements from his private dentist Dr. Waldee 
in May and June 2003 that indicate fifteen years of treatment.  
Accordingly, the Veteran's private treatment records should be 
obtained.

The Veteran contends that he had several teeth pulled during his 
service and that the experience traumatized him to the extent 
that he did not seek dental care for several decades.  The 
Veteran's service dental treatment records are unavailable.

In a May 2003 letter, the Veteran's private dentist Dr. Waldee 
stated that, over the previous fifteen years, he extracted eight 
unrestorable teeth, restored three teeth, and constructed upper 
and lower partial dentures for the Veteran.  In a subsequent 
letter dated the following month, the same private dentist opined 
that the Veteran's current dental condition developed during his 
service.

In May 2009, the Board remanded the Veteran's claim for a VA 
examination and opinion regarding the etiology of his dental 
condition.  The Veteran was afforded a VA dental examination in 
August 2009 at which time he was assessed as having multiple 
missing teeth.  However, the VA nurse practitioner who performed 
the examination could not determine without resorting to 
speculation whether the teeth that were extracted during service 
caused the Veteran not to seek care for over thirty years and 
whether the eight plus teeth that the private dentist had to 
extract were a result of his military experiences.  The Board 
found that the August 2009 VA examiner's opinion was insufficient 
for the purpose of determining whether or not service connection 
for his dental disability for dental treatment purposes is 
warranted and in August 2010 again remanded the Veteran's claim 
for an examination and opinion regarding the etiology of his 
dental condition.

Pursuant to the Board's August 2010 remand, the Veteran was 
afforded a VA dental and oral examination in October 2010 at 
which time he was diagnosed as partially edentulous.  The 
examiner opined that it was not possible to render an accurate 
assessment of the relationship between the Veteran's active duty 
and his current dental status.  The fact that the Veteran's teeth 
were extracted during and after service pointed to continued 
dental disease which was not necessarily a cause and effect 
situation.  With regard to the private opinion that suggested a 
nexus between the Veteran's current status and his active duty 
service, the examiner opined that the private dentist was not in 
a position to make those assumptions without a proper review of 
(unavailable) dental service records.  The examiner stated that 
the Veteran required routine dental treatment after service to 
include multiple extractions, cleanings, and fillings and that 
all entries for hygiene indicated that he had heavy plaque and 
tartar deposits.  The examiner opined that it was likely that the 
Veteran also had heavy plaque and tartar during his service and 
that it was likely that those deposits caused periodontal 
disease.  However, it is not possible to conclusively determine 
whether the teeth in question were extracted due to non-
restorability due to gross decay and periodontal disease.  In 
addition, the examiner opined that it was not possible to render 
an opinion as to whether it was at least as likely as not that 
the Veteran's current dental disability is related to dental 
treatment during his service without speculation since there were 
no dental records.  Finally, the examiner also opined that it was 
less likely as not that the Veteran's current dental condition 
was caused by or a result of extractions during his service based 
on the rationale that it was not possible to render a conclusive 
opinion without resorting to speculation as no dental records or 
radiographs were available for review.

In November 2010, the Veteran's representative contended that the 
dental examiner failed to provide a more definitive clinical 
description of the Veteran's dental condition because that 
examiner stated that an opinion could not be provided without 
resort to speculation rendering the examination inadequate for 
rating purposes, failed to "afford any credence to the Veteran's 
lay statements regarding the actual extraction of his teeth," 
and discounted the private physician's opinion based on a lack of 
review of the Veteran's claims file.  A remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  As any relationship remains unclear to the Board, an 
additional remand is necessary to comply with the May 2009 and 
August 2010 remand instructions.  The examiner on remand should 
specifically reconcile the opinion with the June 2003 private 
opinion, August 2009 and October 2010 VA opinions, and any other 
opinions of record.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.
1.  After obtaining the necessary 
authorization, obtain the Veteran's private 
treatment records from Dr. Waldee and any 
additional private treatment records 
identified by the Veteran.  All attempts to 
secure the records must be documented in the 
claims folder.

2.  Schedule the Veteran for a VA examination 
with a dentist who has not previously 
examined him.  The examiner should review the 
Veteran's claims folder and indicate that 
review in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the June 
2003 private opinion and August 2009 and 
October 2010 VA opinions.  In addition, the 
examiner should explain the basis for any 
opinion; base the opinion on sufficient facts 
or data; and clearly identify what facts, if 
any, cannot be determined.  The rationale for 
all opinions should be provided.  
Specifically, the examiner should provide the 
following:

   (a)  Diagnose any current dental 
condition.

(b)  Is it at least as likely as not (50 
percent or more probability) that any 
dental condition was incurred in or 
aggravated by the Veteran's service or is 
related to any in-service dental 
treatment?  The examiner must consider the 
Veteran's statements regarding the 
incurrence of a dental condition, in 
addition to his statements regarding the 
continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).


3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

